Citation Nr: 0632470	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-03 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's hypertension was not caused by his service-
connected diabetes mellitus, nor was it caused by his active 
military service from March 1969 to March 1971.

2.  The evidence does not show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity.  



CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006). 

2.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran claims that his hypertension is caused by his 
service-connected diabetes mellitus.  The veteran's VA and 
private medical treatment records indicate that he was 
diagnosed with hypertension approximately two weeks after he 
was diagnosed with diabetes mellitus in November 2000.  

A July 2005 VA hypertension examination report states that 
the veteran had no history of hypertension prior to his 
diagnoses of diabetes mellitus and hypertension in November 
2000.  The examiner reviewed the veteran's claims folder and 
concluded that there was no evidence that the veteran's 
hypertension was related to his service-connected diabetes 
mellitus.  The examiner disagreed with the statement of Dr. 
R. T., a private physician, that the veteran's hypertension 
was due to his diabetes mellitus.  The VA examiner stated 
that there is no relationship between the hypertension and 
the diabetes, and that the veteran's hypertension was not 
aggravated by diabetes.  

In October 2004, the veteran underwent a VA hypertension 
examination.  He was diagnosed with diabetes mellitus and 
hypertension.  The examiner noted that the veteran's 
hypertension would be considered secondary to his diabetes if 
he had an abnormal renal function test.  Otherwise, it would 
be considered to be essential hypertension.  The report was 
amended to show that that after the results of the renal 
function test were obtained, the diagnosis was essential 
hypertension, not hypertension secondary to diabetes 
mellitus.  

The Board finds this report in particular is entitled to 
great probative weight and provides evidence against this 
claim.  The basis for the medical opinion is clear, based on 
detailed medical testing and consistent with the post-service 
treatment record.

In May 2003, the veteran underwent a VA hypertension 
examination.  He was diagnosed with "essential hypertension 
unrelated to diabetes."  

Overall, the Board finds that the facts and examinations 
cited above are entitled to great probative weight and 
provide evidence against the veteran's claim.  

In December 2004, Dr. R. T. submitted a letter to VA stating 
that the veteran's hypertension was secondary to diabetes.  
The Board finds that the  letter from Dr. R. T. is entitled 
to little probative weight.  Dr. R. T. did not provide an 
explanation for the opinion, nor was there any indication 
that he reviewed the veteran's claims folder as was done for 
the veteran's July 2005 VA hypertension examination.  

Overall, the Board finds that the preponderance of the 
evidence is against service connection for hypertension on a 
secondary basis.  38 U.S.C.A. § 5107(b).  

Additionally, the Board cannot grant service connection for 
hypertension on a direct basis.  The veteran's service 
medical records (SMRs) are completely negative for any 
diagnosis of or treatment for hypertension.  Additionally, 
the veteran was not diagnosed with hypertension until 
November 2000, nearly thirty years after leaving military 
service.  The Board must note the lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence is 
against service connection for hypertension on a direct 
basis.  38 U.S.C.A. § 5107(b).   The appeal is denied.  

With regard to PTSD, disability ratings are determined by 
applying the criteria established in VA's Schedule for Rating 
Disabilities, which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under DC 9411, post-traumatic stress 
disorder.  38 C.F.R. § 4.130.  The diagnostic criteria set 
forth in The American Psychiatric Association: Diagnostic And 
Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- 
IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 61-70 indicates the veteran has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning well, and has 
some meaningful relationships.  A GAF score of 51-60 
indicates that the veteran has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41-50 indicates that the veteran has serious 
symptoms or any serious impairment on social, occupational, 
or school functioning.  

In July 2005, the veteran underwent a VA PTSD examination.  
The veteran reported enrollment in the VA outpatient PTSD 
program.  The veteran reported nightmares, hitting his wife 
in his sleep and difficulty returning to sleep.  The veteran 
reported intrusive thoughts about the Vietnam war, being 
startled easily, and disliking crowds.  He did not watch 
movies about the Vietnam war and reported disliking 
Vietnamese people.  

The veteran has been married for over 34 years and he stated 
that he and his wife got along "well" and that they were 
"very close," but that he was sometimes mean to her.  He 
and his wife mainly socialize with family and one other 
couple.  He has worked continuously for the past 26 years at 
a manufacturing company.  He denied any work-related 
problems, providing factual evidence against this claim.  

Upon examination, the veteran was fully cooperative.  He 
displayed some anxiety and dysphoria.  His speech was within 
normal limits and his affect was appropriate to his anxious 
and depressed mood.  His thought processes and associations 
were logical and tight, with no loosening of associations or 
confusion.  His memory was intact and he denied 
hallucinations, suicidal ideation, homicidal ideation, and 
substance abuse.  The examiner did not observe delusional 
material.  

The examiner assigned a GAF score of 50 and stated that it 
was difficult to speculate on the frequency, severity, and 
duration of the veteran's symptoms.  The examiner stated that 
he did not find evidence that the veteran's PTSD symptoms 
precluded his employment or social functioning. 

The Board finds this report provides highly negative evidence 
against this claim.  

In May 2003, the veteran underwent a VA PTSD examination.  He 
reported nightmares, but with decreased frequency.  At the 
time of the examination, he had nightmares once a week, 
whereas earlier they had been as frequent as once per night.  
He reported getting along well with his wife and being very 
close to her.  He enjoyed his job at a machine shop and 
denied work-related difficulties.  He stated that he used to 
hunt and fish, but that he stopped participating in these 
hobbies.  He reported attending church services.  

Upon examination, the veteran was cooperative.  He was 
dysphoric.  His mood was depressed and his affect was 
appropriate to his mood.  The veteran's thought processes and 
associations were logical and tight.  No memory impairment 
was observed.  The examiner observed no delusional material 
and the veteran denied hallucinations.  The examiner assigned 
at GAF score of 55.  

The veteran received PTSD treatment at a VA Medical Center 
(VAMC).  In December 2004, the veteran stated that taking 
trazodone helped him sleep better.  He stated that when the 
Iraq war ended, he thought he would feel better.  He asked to 
attend PTSD group therapy.  His GAF score was 60.  

In March 2005, he reported that he was "doing better" and 
that his nightmares decreased, but he was startled more 
often. He denied guilt, helplessness, and hopelessness.  He 
stated he was active at work.  His GAF score was 65.  

In June 2005, he reported that his nightmares were gone and 
that he had no problems falling asleep.  However, he woke 
frequently during the night and occasionally fought his wife 
in his sleep.  He reported losing no time at work due to his 
PTSD symptoms.  His GAF score was 65.  

In September 2005, the veteran was doing well concerning all 
his PTSD symptoms except for sleep.  The physician increased 
the veteran's dose of trazodone, and discussed sleep hygiene 
and not ingesting caffeine at dinner.  The veteran reported 
enjoying PTSD group therapy sessions.  His GAF score was 65.  

At a February 2006 VA group therapy session, the veteran 
reported seeing a young Vietnamese man on the street.  The 
veteran had not seen a Vietnamese person since he served in 
the Republic of Vietnam.  He reported an intense, immediate 
reaction: he thought the Vietnamese man wanted to hurt him, 
and that he needed to kill the Vietnamese man.  The veteran 
stated his heart rate and muscle tension increased.  His 
response was to leave the situation, return to his car, and 
return home.  The veteran felt guilty for wanting to kill the 
Vietnamese man, and he was disappointed in himself.  The 
physician helped the veteran realize he practiced self-
control and did not harm the man.  

The veteran elaborated on the incident described in the 
February 2006 treatment report in a letter.  He stated that 
he wanted to kill the Vietnamese man.  He stated that since 
seeing the Vietnamese man, he felt like he was on the brink 
of a panic attack.  He expressed remorse over the thoughts of 
killing someone and stated that he didn't want to see the man 
again because the thoughts he had were frightening.  

The Board must find that the evidence discussed above does 
not show that the veteran meets the criteria for a 50 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show 
occupational and social impairment.

The Board observes that the veteran's GAF score decreased at 
his July 2005 PTSD examination.  However, his PTSD 
symptomatology does not meet the criteria for a 50 percent 
evaluation.  GAF scores alone do not warrant an increased 
evaluation.  Additionally, until his July 2005 PTSD 
examination, the veteran's GAF scores were 60 from March 2004 
to March 2005 and 65 from March 2005 to September 2005, with 
the exception of the July 2005 VA PTSD examination.  

The evidence and examinations discussed above are entitled to 
great probative weight and are found to provide evidence 
against the claim.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's PTSD 
does not more closely approximate a 50 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  
The veteran does not meet the criteria for a 50 percent 
evaluation under DC 9411.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2003 and May 2003, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the Board expressly remanded this case in April 
2005 to ensure that VCAA notice be provided with regard to 
the veteran's hypertension claim.  The RO sent the veteran a 
proper VCAA Notice in July 2005 in response to the remand.  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the June 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
March and May 2003 VCAA letters do not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the post-
remand July 2005 VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
March and May 2003 VCAA letters is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection for hypertension and an increased 
evaluation for PTSD are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  



ORDER

Service connection for hypertension is denied.  

An increased evaluation for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


